Citation Nr: 1544316	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  03-29 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to October 16, 2013, for residuals of a fractured right humerus.

2. Entitlement to an extraschedular rating in excess of 40 percent from October 16, 2013, for residuals of a fractured right humerus.

3. Entitlement to a separate rating for neurological disabilities associated with the service-connected residuals of a fractured right humerus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 16, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is  a Veteran who served on active duty from January 1955 to April 1958.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted an increased rating of 10 percent for the Veteran's service-connected residuals of a fractured right humerus, effective December 31, 2001 (date of claim).

In a July 2003 rating decision, the Indianapolis, Indiana RO issued a rating decision that increased the rating for the service-connected residuals of a fractured right humerus to 20 percent, effective December 31, 2001.  [The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.]

In April 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In September 2007, the Board issued a decision that, in pertinent part, denied entitlement to a rating in excess of 20 percent for the Veteran's service-connected residuals of a fractured right humerus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued an Order that granted a Joint Motion for Remand (Joint Motion), vacated the Board's September 2007 decision, and remanded the matter to the Board for action in compliance with the Joint Motion.

In August 2009, the Board remanded the matter of the rating to be assigned for the Veteran's service-connected residuals of a fractured right humerus for additional development.  

After the case was returned to the Board in August 2010, the Board denied a rating in excess of 20 percent for the service-connected residuals of a fractured right humerus.  The Board also granted a separate 10 percent rating for a right elbow strain manifested by limitation of motion, and remanded the issue of entitlement to TDIU (which the Board determined had been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009)).

The Veteran again appealed the denial of a higher rating for the residuals of a fractured right humerus to the Court.  In September 2011, the Court issued a memorandum decision and order that vacated the August 2010 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

In August 2012 and in September 2013, the Board remanded the case for additional development.

In a November 2013 rating decision, the RO increased the Veteran's evaluations for residuals of a fractured right humerus to 30 percent and for a right elbow strain with limitation of motion to 40 percent, both effective October 16, 2013.  

In March 2014, the Board issued a decision wherein it acknowledged the increased ratings assigned by the November 2013 rating decision and explained that because the maximum rating had not been assigned for all periods pertinent to the Veteran's appeal for an increased rating for his service-connected residuals of a fractured right humerus, all periods remained on appeal.  The Board then granted a 40 percent rating for the residuals of a fractured right humerus from October 16, 2013, but denied a rating in excess of 20 percent prior to that date.  The Board also remanded the matter of entitlement to TDIU for additional development.

Regarding the increased rating assigned by the November 2013 rating decision for the Veteran's service-connected right elbow strain with limitation of motion, as was noted above, the Board granted a separate 10 percent rating for this disability in its August 2010 decision.  This grant was implemented by the RO in a rating decision issued in August 2010, which also assigned an effective date of December 9, 2009, for that award.  The rating decision advised the Veteran that "[t]his decision represent[ed] a [Board] grant that [was] considered to be a full and final determination of this issue on appeal, unless appealed to the [Court] within the requisite appellate period."  The Veteran did not appeal that portion of the Board's August 2010 decision to the Court, and thus it is final.  See September 2011 memorandum decision.  

Although the November 2013 rating decision raised sua sponte the issue of entitlement to an increased rating for the Veteran's right elbow strain with limitation of motion (by granting an increased rating of 40 percent for that disability), the Veteran did not express dissatisfaction with that decision.  As the Board explained in its March 2014 decision, the original appeal in this case stems from the residuals of the fractured right humerus only; therefore, the matter of the rating to be assigned for the right elbow strain with limitation of motion is not under the jurisdiction of the Board, and will not be discussed further herein.  [Notably, the Veteran did not object to this determination when it appealed the March 2014 Board decision to the Court.]

As noted, the Veteran appealed the Board's March 2014 decision to the Court, but only to the extent that it denied an disability rating in excess of 20 percent prior to October 16, 2003, for the residuals of a fractured right humerus; denied an extraschedular rating in excess of 40 percent from October 16, 2013, for the residuals of a fractured right humerus; and failed to consider whether the Veteran was entitled to a separate rating for neurological disabilities associated with the service-connected residuals of a fractured right humerus.  [The Veteran did not challenge the Board's March 2014 decision to the extent that it granted a 40 percent schedular disability evaluation, but no higher, for his service-connected residuals of a fractured right humerus from October 16, 2013.]  In May 2015, the Court issued an Order that granted a Joint Motion for Partial Remand (Joint Motion), vacated the Board's March 2014 decision (as to the issues it appealed to the Court) and remanded those matters to the Board for action in compliance with the Joint Motion.  The Board has characterized the issues on the title page accordingly.

Finally, with respect to the issue of entitlement to TDIU, as was noted above, this matter was remanded by the Board in March 2014 for additional development.  It was returned to the Board in January 2015, whereupon the Board granted entitlement to TDIU, effective from October 16, 2013.  The Veteran did not appeal that decision to the Court.  However, inasmuch as the January 2015 Board decision did not address the issue of entitlement to TDIU prior to October 16, 2013, and in light of the fact that an appeal for an increased rating of the Veteran's service-connected residuals of a fractured right humerus for the period prior to October 16, 2013, remains on appeal, the Board likewise finds that the issue of entitlement to TDIU prior to October 16, 2013, is on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU prior to October 16, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On and after December 31, 2001, and prior to December 9, 2009, the Veteran's service-connected residuals of a fractured right humerus have been manifested by functional loss due to pain, a limitation of flexion at most to 130 degrees, limitation of extension to 35 degrees, and limitation of abduction to 135 degrees.  

2. On and after December 9, 2009, and prior to October 16, 2013, the Veteran's service-connected residuals of a fractured right humerus have been manifested by functional loss due to pain, a limitation of flexion at most to 60 degrees, limitation of extension to 15 degrees, and limitation of abduction to 65/70 degrees.  

3. All symptoms and associated impairment of the Veteran's service-connected residuals of a fractured right humerus are encompassed by the criteria for the schedular 20 percent rating assigned prior to December 9, 2009; the 30 percent rating (now) assigned from December 9, 2009 to October 16, 2013; and the 40 percent rating assigned from October 16, 2013; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical has not been shown.

4. The preponderance of the evidence is against a finding that the Veteran's neurological disabilities are associated with his service-connected residuals of a fractured right humerus.


CONCLUSIONS OF LAW

1. On and after December 31, 2001, and prior to December 9, 2009, the criteria for a rating in excess of 20 percent for residuals of a fractured right humerus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DC) 5200, 5201, 5202 (2015).

2. On and after December 9, 2009, and prior to October 16, 2013, the criteria for a 30 percent rating (but no higher) for residuals of a fractured right humerus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202 (2015).

3. Referral of the matter of the rating for the Veteran's service-connected residuals of a fractured right humerus for extraschedular consideration, to include an extraschedular rating in excess of 40 percent from October 16, 2013, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202 (2015).

4. The criteria for a separate rating for neurological disabilities associated with the service-connected residuals of a fractured right humerus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.73, Diagnostic Codes (DCs) 5307-5309, 4.124a, DCs 8510-8719 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Letters sent to the Veteran in January 2002, March 2004, May 2005, March 2006, October 2007, September 2009, and in May 2012 provided him with compliant notice.  The Veteran has had ample opportunity to respond/ supplement the record and he has not alleged that notice in this case was less than adequate.  Additionally, the May 2015 Joint Motion did not indicate there were any notice deficiencies.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes service treatment records; the reports from VA examinations conducted in February 2002, December 2009, January 2010, January 2011, January 2012 (supplemental opinion), and October 2013; VA treatment records, private treatment records; Social Security Administration (SSA) records; and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.  Significantly, it was not indicated in the May 2015 Joint Motion that the available evidence of record was incomplete or insufficient to properly rate the Veteran's residuals of a fractured right humerus.
Finally, the Court has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2007 hearing the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted (including before the Court) that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

Historically, service connection for residuals of a fractured right humerus was established in a November 1990 rating decision.  

The Veteran's current claim for an increased rating for his service-connected residuals of a fractured right humerus was received in December 2001. 

VA outpatient treatment records dated from 1999 to 2000 show that the Veteran sought ongoing treatment for his right shoulder.  In a May 1999 treatment record, it was noted that the Veteran had decreased range of motion in the shoulders, especially with internal and external rotation.  In a February 2000 treatment record, it was noted that the Veteran had full range of motion in his upper extremities with stiffness on extension bilaterally.  There was no pain on palpitation of joints, heat, or erythema.  

Treatment records from the Veteran's private physician, Dr. C.J.Y., show that in a December 2000 office note, it was reported that the Veteran had returned to his office after having been treated earlier that month.  A magnetic resonance imaging (MRI) of the right shoulder was done, which showed full thickness of the rotator cuff tear which had calcified.  Dr. C.J.Y. noted that the Veteran continued to complain of severe pain in the right shoulder with limited range of motion.  It was also noted that the Veteran complained of tingling and numbness in both upper extremities which comes and goes.  Examination of the Veteran's right shoulder revealed limited range of motion of abduction and external rotation.  Severe tenderness was noted in the subdeltoid bursa area and supraspinatus tendon area. 

In a January 2001 office note, Dr. C.J.Y. reported further evaluating the Veteran for his right shoulder disability after having last seen him in December 2000.  It was noted that the Veteran had received an injection, which he stated was helping, and that he continued to undergo a physical therapy program.  He reported that his range of motion in the right shoulder was limited, but with less pain.  Examination of the right shoulder revealed that range of motion was slightly limited with tenderness in the biceps grooves. 

On VA peripheral nerves examination in February 2002, the Veteran reported that he experienced numbness and tingling in his right arm.  He stated that he had difficulty with holding on to things with his hands, especially the right hand.  He indicated that he had difficulty with buttoning his shirt, combing his hair or lifting his arm above his shoulder.  Motor examination revealed atrophy in the small muscles of the hand, right slightly greater than the left.  There was also weakness in the finger abductor and adductors in both hands, right slightly greater than the left.  It was noted that there might be some mild weakness in the right wrist extension compared to the left wrist extension.  The right hand took on a claw-like posturing. Reflexes were diminished throughout.  The sensory examination failed to reveal any nerve root distribution-type sensory loss.  There was some diffuse numbness in the right hand in a non-peripheral nerve or dermatomal distribution.  The assessment included right humerus fracture with no residuals.  The examiner noted that there was no evidence of any nerve damage, i.e., median nerve, radial, or ulnar.  The examiner further determined that the Veteran's claw-like appearance of the right hand and mild carpal tunnel syndrome were not related to his right humerus fracture. 
On VA orthopedic examination in February 2002, the Veteran complained of intermittent pain involving his proximal arm and his shoulder.  He was able to perform activities of daily living without limitation, but occasionally used a cane.  He was currently retired but previously worked in construction.  Physical examination of the right shoulder revealed forward flexion to 130 degrees with pain at 130 degrees.  Extension was to 35 degrees further limited by pain at 35 degrees.  Internal rotation was to 45 degrees with pain at 45 degrees.  External rotation was to 50 degrees with pain at 50 degrees.  Abduction was to 135 degrees with pain at 135 degrees and adduction was to 40 degrees with pain at 40 degrees.  Examination of the right humerus revealed no appreciable joint deformities but there was moderate tenderness to the deep palpation over the anterior, posterior and lateral aspect of the right humerus in comparison to the left.  The diagnoses included comminuted fracture of the right humerus in the past with normal x-ray and no residuals, and mild right hand arthritis which the examiner indicated was not due to the fractured right humerus.

VA outpatient treatment reports dated in 2004 show that the Veteran continued to complain of right shoulder pain.  A March 2004 electromyelogram (EMG) consult revealed evidence of sensory motor peripheral neuropathy of both hands.  In a March 2004 treatment report, it was noted that the Veteran had sustained a fracture to the right humerus in service and that he was now reporting increased weakness and numbness in both of his hands.  On physical examination, the Veteran had evidence of intrinsic muscle wasting in both of his hands.  The physician reviewed the March 2004 EMG study and found it consistent with diffuse peripheral neuropathy with no evidence of any focal nerve entrapment.  It was his assessment that the Veteran had an old radial nerve injury with associated extensor lag right upper extremity, who now also had some superimposed ulnar neuropathy possibly related to his diabetes.  

In April 2004, the Veteran was afforded an orthopedic consult as part of his VA medical treatment.  It was that physician's conclusion that the Veteran's humerus fracture was well-healed and in a satisfactory position.  He also stated that he did not believe the Veteran's current neurological problems to be related to the fracture since it was symmetrical with the other side.  
In an August 2005 letter from the Veteran's private healthcare provider, T.C.E., D.O., he stated that the Veteran had been a patient of his for the past two years and was requesting a reevaluation and possible increase in disability relative to his progressive inability to use his right arm and hand.  He stated that the Veteran had a mid humerus fracture in service and over the years had had difficulty with numbness in the arm and hand.  T.C.E., D.O. noted that the Veteran had undergone bilateral carpal tunnel surgery in 1990, and that the Veteran "at this point [felt] as if his problem [was] progressing."  He noted that the Veteran was having trouble with writing and eating, and that he stated having virtually no grip.  He also noted that the Veteran had trouble bathing and with maintaining personal hygiene because of the inability to use the hand.  T.C.E., D.O., observed that the fingers of the Veteran's right hand were in a flexed position and that there was muscle wasting noted in the space between the thumb and the index finger.  He also observed that the Veteran had continuous pain in his shoulder.  Based on the foregoing, T.C.E., D.O., requested that consideration be given to the Veteran in regards to his disability, as he felt a reevaluation was warranted. 

In a May 2006 private medical record from K.E.R., D.O., he stated that the Veteran had a right upper extremity peripheral nerve injury that was probably a medial cord traumatic brachial plexopathy that occurred during military service.  K.E.R., D.O. also stated that the Veteran had a claw-hand contracture deformity of the right hand which dated from the traumatic injury (fractured humerus) during military service. 

The Veteran underwent a VA orthopedic examination on December 9, 2009.  He reported that he had not undergone any surgery for his right shoulder.  He stated that his right shoulder hurt daily and that it was severe.  He denied any flare-ups.  Examination of the right shoulder revealed no tenderness to palpation.  Range of motion study was completed only twice due to complaints of pain.  Flexion was to 80 degrees.  Extension was to 15 degrees.  Abduction was to 65 and 70 degrees.  Internal rotation was to 40 degrees and external rotation was to 60 degrees.  No additional loss of motion on repeat testing was noted.  The diagnosis was right humerus healed fracture with minor functional impairment, and no weakness, fatigability or incoordination.  In addition, the Veteran was given a diagnosis of right shoulder strain with moderately severe functional impairment and right elbow strain with moderately severe to severe functional impairment.  No weakness, fatigability or incoordination was noted in either the right shoulder or right elbow.  The examiner noted that the right shoulder and right elbow were involved joints subsequent to the residuals of the fractured right humerus. 

The Veteran also underwent a VA neurological examination in January 2010.  He was given a diagnosis of severe predominately axonal sensorimotor polyneuropathy and mild hemiparesis and hemisensory loss most likely from a small, old left subcortical stroke.  The problems associated with this diagnosis were right hand weakness and numbness.  

The January 2010 VA examiner was asked to comment on whether the Veteran's carpal tunnel syndrome, claw-hand, radiculopathy, or upper extremity peripheral nerve injury/medial cord traumatic brachial plexopathy were at least as likely as not etiologically related to his service-connected residuals of a fractured right humerus.  In response, the examiner stated that neurological impairments following a humerus fracture are seen immediately after the fracture and after any stretch or compression of the surrounding nerves and plexus.  The examiner explained that neurological impairments do not appear or progress decades later at the wrist (carpal tunnel syndrome) or at the cervical spine and produce a claw-hand.  In addition, the examiner stated that there was electrophysiologic evidence of severe polyneuropathy which affects nerves other than those in the right upper extremity.  The examiner opined that since diabetes is the most common cause of peripheral neuropathy and since the Veteran is diabetic, it was likely contributing to the progression of the neuropathy.  The examiner further noted that the Veteran's physical examination was consistent with mild right hemiparesis and hemisensory loss from a small left subcortical lesion in the brain, most likely an old lacunar stroke.  It was concluded that there were likely at least two separate problems affecting the right upper extremity.

In January 2011, the Veteran was provided a VA orthopedic examination to determine whether his service-connected disability precluded him from gainful employment.  A physical examination revealed an active range of motion and passive range of motion that was equal.  Shoulder forward flexion was 0 to 60 degrees.  Shoulder abduction was 0 to 70 degrees.  Shoulder external rotation was 0 to 30 degrees.  And shoulder internal rotation was 0 to 60 degrees.  No changes in the ranges of motion were noted with repeated use.  Strength was noted to be 4 out of 5.  Guarding and abnormal movement was also noted.  Ankylosis was not present.  Imaging revealed osteoporosis.  Based on the foregoing, the examiner diagnosed rotator cuff arthropathy of the right shoulder.  He also opined that the Veteran's right shoulder disability, in itself, did not preclude the Veteran from gainful employment.  Gainful employment, however, would be difficult in light of the Veteran's age and stooped posture.  In January 2012, a different examiner further clarified that the Veteran's right shoulder disability significantly limited the Veteran from securing gainful employment because there was significant limitation with regards to lifting and repetitive use.  Sedentary employment, however, would not be affected.

In a July 2013 memorandum, the Chief of VA's Compensation Services determined that the totality of the evidence did not support the contention that the Veteran's service-connected residuals of a fractured right humerus was so exceptional or unusual as to render the use of the regular VA Schedule for Rating Disabilities standards impractical.  In support of this decision, it was noted that the Veteran had not received surgery or any extended hospital stays as a result of his residuals of a fractured right humerus.  Furthermore, it was noted that, while this disability significantly impacted the Veteran's ability to perform physical labor, it did not prevent sedentary tasks.  The Veteran's overall functional impact was moderately severe.  As such, the impacts of this condition were not found to be such that the limitations were not already contemplated by the existing rating criteria.

In October 2013, the Veteran was provided a VA orthopedic examination wherein an old healed fracture of the middle, distal humerus was diagnosed.  The Veteran reported symptoms of pain and flare-ups, but was unable to articulate the particular manifestations of such flare-ups.  Range of motion testing revealed a flexion of 40 degrees and an abduction of 50 degrees.  There was no objective pain noted with motion.  After repetition, there was no additional pain or loss of motion.  The examiner noted functional loss of less movement than normal, weakened movement, excess fatigability, incoordination and atrophy of disuse.  The Veteran also had localized pain or tenderness upon palpation of the shoulder.  Muscle strength was 4/5 on both flexion and abduction.  The examiner also noted ankylosis of abduction between 60 and 25 degrees.  The examiner opined that the Veteran's condition impacted his ability to work in limiting heavy lifting, no overhead work, and no repetitive use.  Sedentary work was noted as not affected.

III. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Increased rating prior to October 16, 2013

For the period prior to October 16, 2013, the Veteran's residuals of a fractured right humerus has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, DC 5201.  It is the Veteran's contention that his service-connected disability warrants a rating in excess of 20 percent for that portion of the appeal period.  To ensure that the Veteran is given full consideration for an increased rating, this decision will consider all pertinent diagnostic codes under the General Rating Formula for Schedule of Ratings-Musculoskeletal (Shoulder and Arm).  See 38 C.F.R. § 4.71a.  In particular, the Board will consider whether a higher rating may be assigned under the diagnostic codes for ankylosis of scapulohumeral articulation (DC 5200), limitation of motion of the arm (DC 5201), or other impairment of the humerus (5202).  Id.   

Because the Veteran is right arm dominant, the right shoulder disability is evaluated as a major joint. 

Under Diagnostic Code 5200, ankylosis of the scapulohumeral joint warrants a 30 percent evaluation for favorable ankylosis, a 40 percent evaluation for intermediate ankylosis between favorable and unfavorable, and a 50 percent evaluation for unfavorable ankylosis.  Favorable ankylosis is noted as abduction to 60 degrees, can reach mouth and head.  See 38 C.F.R. § 4.71a.  Unfavorable ankylosis is noted as abduction limited to 25 degrees from the side.  Id.  Ankylosis is described as the scapula and humerus moving as one piece.  Id.

Diagnostic Code 5201 provides a 20 percent rating when arm motion is limited to shoulder level, a 30 percent rating when arm motion is limited to midway between the side and shoulder level, and a 40 percent rating when arm motion is limited to 25 degrees from the side. 

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003). 

Under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent evaluation, and malunion of the humerus with marked deformity warrants a 30 percent evaluation.  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent evaluation, and recurrent dislocation with frequent episodes and guarding of all arm movements warrants a 30 percent evaluation.  Fibrous union of the humerus warrants a 50 percent evaluation.  Nonunion of the humerus (false flail joint) warrants a 60 percent evaluation.  And loss of head of the humerus (flail shoulder) warrants an 80 percent evaluation.

The words "slight", "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected residuals of a fractured right humerus prior to December 9, 2009.  However, the Veteran is entitled to a 30 percent rating, but no higher, for his service-connected disability from that date (to October 16, 2013).  

Specifically, prior to December 9, 2009, the relevant evidence of record shows that in various treatment records (both VA and private), the Veteran was noted to sometimes have full range of motion in his upper extremities and at other times, decreased/limited ranges of motion in the shoulders.  However, the only range of motion measurements recorded in the record prior to December 9, 2009, is that from the February 2002 VA examination, wherein flexion of the right shoulder was noted to be to 130 degrees, abduction was to 135 degrees and external rotation was to 50 degrees.  Internal rotation was to 45 degrees, extension was to 35 degrees, and adduction was to 40 degrees.  No additional limitation of motion was noted with pain.  As these ranges of motion do not indicate that the Veteran's right arm was limited to between the side and shoulder level as is necessary for a higher evaluation (of 30 percent), such objective findings are not supportive of a rating in excess of 20 percent under Diagnostic Code 5201.

The other diagnostic codes addressing the shoulder that allow for a rating higher than 20 percent also do not apply.  In particular, the competent evidence of record prior to December 9, 2009, does not show ankylosis of the scapulohumeral articulation so as to warrant a higher rating under Diagnostic Code 5200.  There is also no evidence of malunion of the humerus or of recurrent dislocation at the scapulohumeral joint with frequent episodes of guarding of all arm movements as contemplated under Diagnostic Code 5202.

From December 9, 2009, to October 16, 2013, the relevant evidence of record shows that the range of motion for the Veteran's right shoulder decreased.  Specifically, a VA orthopedic examination conducted on that date showed flexion to 80 degrees, extension to 15 degrees, and abduction to 65 and 70 degrees.  Internal rotation was to 40 degrees and external rotation was to 60 degrees.  Similar findings were also reported during a January 2011 VA examination where flexion was to 60 degrees, abduction was to 70 degrees, and external rotation was to 30 degrees and internal rotation was to 60 degrees.

Given the significant decrease in range of motion from the February 2002 VA examination, the Board finds that an increased rating of 30 percent is warranted for the Veteran's service-connected residuals of a fractured right humerus.  In granting this higher rating, the Board acknowledges that these findings still do not indicate that the motion of the Veteran's right arm was limited to between the side and shoulder level as is necessary for a higher evaluation under Diagnostic Code 5201.  However, as was noted in the Court's May 2015 Joint Motion, "'additional functional loss or limitation of motion due to pain must be considered when evaluating the degree of a joint disability'" (quoting DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)).  In this regard, the Board notes that during the VA examination conducted on December 9, 2009, only two repetitions of the range of motion testing were able to be completed due to complaints of pain.  As an addendum to the January 2011 VA examination, a January 2012 VA examiner also noted that the Veteran's service-connected right arm disability resulted in significant limitation with regards to lifting and repetitive use.  Such evidence suggests that the Veteran's limitation of motion was further hindered by pain.  

As was noted in the May 2015 Joint Motion, "three repetitions of active range of motion is the minimum number of repetitions necessary to assess loss of joint function with use," and "the results of the repetitive use test conducted during a VA examination [is] to be used to determine the appropriate disability rating."  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds that, from December 9, 2009 (and prior to October 16, 2013), his range of motion was more closely associated with those levels contemplated by a 30 percent rating under Diagnostic Code 5201.  

The Board has considered whether a still higher rating (in excess of 30 percent) is warranted for the Veteran's service-connected residuals of a fractured right humerus from December 9, 2009, to October 16, 2013.  As the competent evidence of record for that time period, to include the December 2009 and January 2011 VA examination reports, do not show the presence of ankylosis, a higher rating is not warranted under Diagnostic Code 5200.  Likewise, there is no evidence of malunion of the humerus or of recurrent dislocation at the scapulohumeral joint with frequent episodes of guarding of all arm movements as contemplated under Diagnostic Code 5202.

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206; see also VAGCOPPREC 9-98 (Aug. 14, 1998).  For the period prior to December 9, 2009, the evidence does not show that the Veteran experienced increased pain following repetitive motion or weakness, fatigability, or incoordination.  From December 9, 2009, to October 16, 2013, as was discussed above, the Veteran has been assigned a higher rating in acknowledgment of the functional loss he experienced in his service-connected disability due to pain.

Extraschedular consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record for any portion of the appeal period (to include from October 16, 2013).  [As was explained in the Introduction, that portion of the March 2014 Board decision which denied an extraschedular rating in excess of 40 percent from October 16, 2013, was vacated by the May 2015 Joint Motion and is once again before the Board for readjudication.  That portion of the March 2014 Board decision which granted a 40 percent schedular rating, but no higher, was not appealed to the Court.]

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of a fractured right humerus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a fractured right humerus with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was discussed above, the Veteran's residuals of a fractured right humerus is manifested by symptoms of limitation of motion and pain, which are directly contemplated by the 20 percent schedular rating assigned for the period prior to December 9, 2009; the 30 percent schedular rating currently assigned from December 9, 2009 to October 16, 2013; and the 40 percent schedular rating that is assigned from October 16, 2013.  He has not complained of and his postservice treatment records and VA examination reports are silent for any complaints not contemplated by the schedular criteria.  Thus, the Board finds that the schedular evaluation is not inadequate.

Because the Board has determined that the Veteran's service-connected residuals of a fractured right humerus does not represent an exceptional or unusual disability picture, it is not necessary to then move on to the third prong of Thun, and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in declining to refer the Veteran's case for an assignment of an extraschedular evaluation, the Board recognizes that this decision also remands the issue of entitlement to TDIU prior to October 16, 2013.  In a prior appeal to the Court, the Veteran argued (and the Court agreed) that the "Board's remand of [the Veteran's] total disability claim [was] inconsistent with its denial of an extraschedular rating because, in remanding the total disability claim, the Board acknowledged that the appellant's right humerus fracture ha[d] significantly affected his ability to work."  See September 2011 memorandum decision.  The most recent Joint Motion issued in May 2015 also vacates and remands the "issue of entitlement to a referral for an extraschedular rating to ensure that the Board has a complete record to decide this issue."  Specifically, the parties noted that the issue of entitlement to TDIU had been remanded by the Board in its March 2014 decision (the subject of the May 2015 Joint Motion) for the development of evidence regarding employability, and that the Veteran's "entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) should thus be remanded to ensure that the Board has the benefit of any evidence that is newly developed as a result of the Board remand."

In this regard, the Board notes that the Veteran is currently in receipt of a TDIU award from October 16, 2013.  Therefore, any concerns regarding the development of new evidence that may impact an extraschedular rating referral determination from that date is moot.  For the period prior to October 16, 2013, the Veteran's TDIU claim is not being remanded for the development of additional evidence.  Rather, as will be explained in greater detail below, the issue is being remanded to comport with governing regulations.  Therefore, it is not anticipated that there will be any new evidence added to the record that may alter the Board's determination that a referral for the assignment of an extraschedular evaluation prior to October 16, 2013, is not needed in this case.  

Furthermore, the Board notes that the effect of a service-connected disability is measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  In this case (and as was explained above), for the purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1), the Board has already determined that the Veteran's service-connected residuals of a fractured right humerus does not result in an exceptional or unusual disability picture.  Specifically, the Board determined that the Veteran's symptoms were contemplated by the rating criteria.  Once that determination is made, the Board is not then required to analyze whether the Veteran's disability causes marked interference with employment or frequent periods of hospitalization.   Therefore, the impact of that disability on his employability for the purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not at issue, and the Board does not find that the Veteran's claim for an extraschedular consideration of his service-connected right arm disability prior to October 16, 2013, is inextricably intertwined with the TDIU claim which is being remanded herein.  

Separate rating for neurological disabilities

The Veteran seeks a separate rating for any neurological disabilities associated with his service-connected residuals of a fractured right humerus.  In particular, in the May 2015 Joint Motion, it was noted that the record contains a May 2006 private medical record in which the Veteran's treating healthcare provider recorded an impression of "right upper extremity peripheral nerve injury probably a medial cord traumatic brachial plexopathy occurring while in military service in the 1950's."  The May 2015 Joint Motion stated that although the Board had acknowledged this private treatment record, "it did not explain why this favorable evidence [did] not establish entitlement to a separate neurological disability rating."  Therefore, it vacated and remanded the Board's March 2014 decision, and requested that consideration be given as to whether a separate neurological disability rating was warranted "in light of the favorable medical opinion in the May 2006 private treatment record."

As a historical matter, the Board notes that this same May 2006 private treatment record was the subject of a Joint Motion issued in July 2008.  Specifically, the July 2008 Joint Motion stated that the Board "in its analysis did not address whether any neurological impairment of the right extremity and symptoms such [as] a claw hand may be rated under diagnostic codes governing neurological impairment and impairment of the hand . . . or whether a separate rating under an appropriate diagnostic code [was] warranted . . . ."  

In the August 2010 Board decision that followed, it was determined that the Veteran had a right elbow strain manifested by limitation of motion that was a residual of his in-service fracture of the right humerus; therefore, a separate 10 percent evaluation was granted for that disability.  The Board additionally determined that any neurological impairments present in the Veteran were due to factors other than his service-connected residuals of a fractured right humerus.  Therefore, "a separate or higher rating under the diagnostic codes for nerve damage/paralysis [was] not warranted."  Although the Veteran appealed the August 2010 Board decision to the Court, he did not make any arguments regarding that determination before the Court (see November 2010 Appellant's Brief before the Court), and the August 2010 Board decision was vacated in a September 2011 memorandum decision for other reasons (as indicated above).  

In light of the May 2015 Joint Motion, however, the Board will consider anew whether a separate rating is warranted for any neurological disabilities associated with the Veteran's service-connected residuals of a fractured right humerus.  
As noted, in a May 2006 private medical record from the Veteran's treating healthcare provider, K.E.R., D.O., he stated that the Veteran had a right upper extremity peripheral nerve injury that was probably a medial cord traumatic brachial plexopathy that occurred during military service.  K.E.R., D.O. also stated that the Veteran had a claw-hand contracture deformity of the right hand which dated from the traumatic injury (fractured humerus) during military service.  The evidence of record also includes an August 2005 letter from the Veteran's private healthcare provider, T.C.E., D.O., who suggested that the increasing numbness in the Veteran's arm and hand, grip problems, and carpal tunnel syndrome were related to the Veteran's service-connected residuals of a fractured right humerus.  

The Veteran has also been examined on multiple occasions by VA to determine whether he has a neurological disability as a result of his service-connected residuals of a fractured right humerus.  On February 2002 VA peripheral nerves examination, the examiner opined that the Veteran's claw-like appearance of the right hand and mild carpal tunnel syndrome were not related to his right humerus fracture.  

The Veteran was also examined in March 2004 by his VA treating physicians who reviewed his results from a March 2004 EMG study and determined that, in addition to an old radial nerve injury in the right upper extremity, he also had some superimposed ulnar neuropathy that was possibly related to his diabetes.  In April 2004, the Veteran was afforded a VA orthopedic consult.  It was that physician's conclusion that the Veteran's humerus fracture was well-healed and in a satisfactory position; therefore, he did not believe the Veteran's current neurological problems to be related to the facture since it was symmetrical to the other side.

In January 2010, the Veteran's was afforded a VA peripheral nerves examination with the purpose of determining whether his carpal tunnel syndrome, claw-hand, radiculopathy, or upper extremity peripheral nerve injury/medial cord traumatic brachial plexopathy were at least as likely as not etiologically related to his service-connected residuals of a fractured right humerus.  In response, the examiner stated that neurological impairments following a humerus fracture are seen immediately after the fracture and after any stretch or compression of the surrounding nerves and plexus.  The examiner explained that neurological impairments do not appear or progress decades later at the wrist (carpal tunnel syndrome) or at the cervical spine and produce a claw-hand.  In addition, the examiner stated that there was electrophysiologic evidence of severe polyneuropathy which affects nerves other than those in the right upper extremity.  The examiner opined that since diabetes is the most common cause of peripheral neuropathy and since the Veteran is diabetic, it was likely contributing to the progression of the neuropathy.  The examiner further noted that the Veteran's physical examination was consistent with mild right hemiparesis and hemisensory loss from a small left subcortical lesion in the brain, most likely an old lacunar stroke.  It was concluded that there were likely at least two separate problems affecting the right upper extremity.

As indicated, the record includes both medical evidence that potentially supports the Veteran's claim for a separate rating for neurological disabilities associated with his service-connected residuals of a fractured right humerus and medical evidence that is against such a claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that potentially supports the claim for a separate rating consists of the May 2006 private medical record from K.E.R., D.O., and the August 2005 letter from T.C.E., D.O.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that when evaluating the probative value of a medical opinion, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Here, K.E.R., D.O., did not identify what records he reviewed, if any, prior to rendering his opinion that the Veteran had a right upper extremity peripheral nerve injury that was "probably" a medial cord traumatic brachial plexopathy occurring while in military service, and that the Veteran's claw-hand contracture deformity dated from his fractured humerus during military service.  Significantly, to the extent that the K.E.R., D.O. may have relied on history provided by the Veteran to reach these conclusions, it must be observed that in his May 2006 private medical record, K.E.R., D.O., also noted that "[n]either [the Veteran nor his wife were] clear detailed historians."

Furthermore, K.E.R., D.O., also failed to explain the rationale for his opinions and in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the Court held that, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion."  Therefore, the Board finds the opinion by K.E.R., D.O., inadequate to properly establish that the Veteran has a neurological disability that is associated with his service-connected residuals of a fractured right humerus so as to warrant a separate rating.  Similarly, with respect to the August 2005 letter from T.C.E., D.O., apart from suggesting that the Veteran's increasing numbness in the arm and hand, grip problems, and carpal tunnel syndrome were manifestations of the Veteran's service-connected residuals of a fractured right humerus (and thus required reevaluation for an increased disability rating), T.C.E., D.O. offered no explanation as to how they were related to one another.  Therefore, his statement is also inadequate to support a finding that a separate rating is warranted for a neurological disability.

The evidence weighing against the Veteran's claim for a separate rating for neurological disabilities associated with his service-connected residuals of a fractured right humerus consists primarily of the January 2010 VA examination report wherein it was opined that the Veteran likely had at least two separate problems affecting the right upper extremity, and indicated that these problems were not related to his service-connected disability.  In reaching this conclusion, the examiner explained that neurological impairments following a humerus fracture are seen immediately after the fracture and after any stretch or compression of the surrounding nerves and plexus.  They do not appear or progress decades later at the wrist (carpal tunnel syndrome) or at the cervical spine and produce a claw-hand.  In addition, the examiner stated that there was electrophysiologic evidence of severe polyneuropathy which affects nerves other than those in the right upper extremity.  Since diabetes is the most common cause of peripheral neuropathy and since the Veteran is diabetic, it was the examiner's opinion that this was likely contributing to the progression of the Veteran's neuropathy.  The examiner further noted that the Veteran's physical examination was consistent with mild right hemiparesis and hemisensory loss from a small left subcortical lesion in the brain, most likely an old lacunar stroke.  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the January 2010 VA examiner's opinions because it was provided by a neurologist (who by virtue of training and experience is eminently qualified to offer this opinion); contains a complete description of the claimed disabilities; includes rationale for the opinions provided; and reflects familiarity with the clinical data and the Veteran's complete medical history.  It is also supported by medical opinions from the Veteran's own VA treating physicians who indicated in March 2004 and in April 2004, that the Veteran's right ulnar neuropathy was possibly related to his diabetes, and that his current neurological problems were not related to the fracture because they were symmetrical on both sides.  Similarly, a February 2002 VA peripheral nerves examiner also opined that the Veteran's claw-like appearance of the right hand and mild carpal tunnel syndrome were not related to his right humerus fracture.

As for the statements from the Veteran relating his right arm neurological symptoms, claw-like hand deformity, and carpal tunnel syndrome to his service-connected residuals of a fractured right humerus, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to opine that these symptoms/disabilities are related to his service-connected disability.  The Veteran lacks the training to opine as to whether he has a neurological disability that his associated with his service-connected residuals of a fractured right humerus; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In conclusion, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a neurological disability associated with his service-connected residuals of a fractured right humerus.  Therefore, a separate rating for such is not warranted.  


ORDER

A rating in excess of 20 percent prior to December 9, 2009, for residuals of a fractured right humerus is denied.

A rating of 30 percent from December 9, 2009, to October 16, 2013, for residuals of a fractured right humerus is granted, subject to controlling regulations applicable to the payment of monetary benefits.

The appeal seeking referral of the matter of entitlement to an increased rating for residuals of a fractured right humerus for extraschedular consideration, to include an extraschedular rating in excess of 40 percent from October 16, 2013, is denied.

A separate rating for neurological disabilities associated with the service-connected residuals of a fractured right humerus is denied.


REMAND

As was explained in the Introduction, the issue of entitlement to TDIU was previously before the Board in January 2015, when entitlement to TDIU was granted effective from October 16, 2013.  However, the January 2015 Board decision did not address whether an award of TDIU was warranted prior to October 16, 2013; therefore, that issue remains on appeal.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Prior to October 16, 2013, the Veteran's service-connected disabilities do not meet the schedular requirements under 38 C.F.R. § 4.16(a), for TDIU.  However, in various statements, he has indicated that he last worked in approximately 1989, and that he has been unable to work since that time due to symptomatology associated with his service-connected disabilities.  

The Veteran's statements as well as the evidence of record raises a question as to whether his claim for TDIU prior to October 16, 2013, should be referred for extraschedular evaluation under 38 C.F.R. § 4.16(b).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.

In light of the foregoing, the Veteran's claim for TDIU prior to October 16, 2013, is being remanded so that it may be referred to the Director, Compensation Services, for extraschedular consideration. 





(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Pursuant to the provisions of 38 C.F.R. § 4.16(b), refer the Veteran's claim for TDIU prior to October 16, 2013, to the Director, Compensation Service, for extraschedular consideration.  Such consideration should include a discussion of the Veteran's service-connected disabilities, employment history, and educational/vocational history. 

2. 	If the Veteran's claim for TDIU prior to October 16, 2013, is not granted to his satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


